Citation Nr: 0509050	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  05-03 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service connected 
pigmented spot, right conjunctiva, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran had active service from April 1944 to March 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which continued a noncompensible 
evaluation that had been in effect for service connected 
pigmented spot, right conjunctiva.  

In addition, in February 2005, the Board received a motion to 
advance this case on the Board's docket.  The motion to 
advance the appeal was granted.  Accordingly, the Board will 
proceed without further delay.


FINDINGS OF FACT

1.  By appellate decision in May 1997, the Board denied 
service connection for macular degeneration and glaucoma on 
the basis that it was not secondary to the service connected 
disability.  

2.  On VA examination in 2004 no findings concerning a 
pigmented spot of the right conjunctiva were reported.

3.  Medical evidence over the years shows that visual acuity 
problems were the result of macular degeneration.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected pigmented spot, right conjunctiva, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b)(1), Part 4, §§ 4.1, 4.20, 4.27, 
4.31, 4.84a, Diagnostic Codes 6034 and 6099 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
informed in the RO's November 2004 decision and the January 
2005 statement of the case (SOC) that the evidence did not 
show the criteria for an increased evaluation for the claimed 
condition had been met.  The SOC contained the full text of 
38 C.F.R. § 3.159.  In addition, in a letter dated in July 
2004 (hereinafter "duty to assist letter"), the RO notified 
the appellant that it would obtain all identified, relevant 
information.  The Board concludes that the discussions in the 
RO's letter, the RO's decision, and the SOC, adequately 
informed the appellant of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the RO's duty to assist letter, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In July 2004 the veteran was informed that the VA was 
responsible for obtaining relevant records held by any 
Federal Agency, including medical records from the military, 
from VA hospitals (including facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
veteran was further informed that the VA would make 
reasonable efforts to obtain records not held by any Federal 
Agency, including medical records from State or local 
governments, private doctors and hospitals, or current or 
former employers.  He was notified that it was still his 
responsibility to make sure that the records not in the 
possession of a Federal Department or Agency were received by 
VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  

The contents of the RO's duty to assist letter fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include the "fourth element."  See Pelegrini 
II, at 120 and VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, 
the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notice.

The Board also notes that the July 2004 letter was sent to 
the appellant prior to the RO's November 2004 decision that 
is the basis for this appeal.  See Pelegrini II.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service and VA medical records.  The veteran has 
also been afforded a VA examination.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The veteran's pigmented spot, right conjunctiva, is rated 
under 38 C.F.R. § 4.84a Diagnostic Code (DC) 6034 and is 
currently evaluated as 0 percent disabling.  The veteran's 
eye disorder has been rated by analogy pursuant to 38 C.F.R. 
§ 4.84a, DC's 6099-6034. See 38 C.F.R. § 4.20 (2004).  When 
an unlisted residual condition is encountered which requires 
an analogous rating, the first two digits of the diagnostic 
code present that part of the rating schedule most closely 
identifying the bodily part or system involved, with a "99" 
assigned as the last two digits representing all unlisted 
conditions.  38 C.F.R. § 4.27.  

DC 6034 provides for a disability evaluated on the basis of 
any resulting loss of vision.  38 C.F.R. § 4.84a, DC 6034.  
Also, in every instance where the schedule does not provide 
for a zero percent evaluation, a zero percent rating shall be 
assigned when the requirements for a compensable evaluation 
are met.  See 38 C.F.R. § 4.31.

The history of the veteran's pigmented spot on his right 
conjunctiva, see 38 C.F.R. § 4.1, shows that it is related to 
his service.  The veteran has suffered from vision loss for a 
number of years and has a history of macular degeneration, 
cataract, and glaucoma.  The Board notes that, in a Board 
decision from May 1997, the Board found that the veteran's 
vision loss was due to macular degeneration and denied 
service connection for the macular degeneration.  This 
decision was based upon medical evidence including a 1980 
private medical examination, a 1981 VA examination, VA 
treatment records from 1988 and 1989, a VA examination dated 
in August, 1996, and private reports from Dr. Witherspoon and 
P. Chambers, O.D., both dated in February 1997, all of which 
indicated that the veteran's vision loss was not related to 
his service-connected pigmented spot, right conjunctiva.  See 
Board of Veterans' Appeals Decision from May 1997.

As the veteran does not have any loss of vision resulting 
from the service-connected pigmented spot of the right 
conjunctiva, a compensable rating is not warranted.  The 
clinical evidence of record includes VA progress notes from 
July 2002 to June 2004 and the report of an eye examination 
in August 2004.  Essentially this evidence, other than 
reporting the history of the eye injury in the 1940's makes 
no reference to any current disability attributable to that 
injury.  The evidence reveals that the veteran's 
significantly decreased vision is due to macular degradation 
and glaucoma.  The veteran's vision loss is not related to 
service-connected condition.  Therefore, a compensable 
evaluation of the veteran's service-connected eye disability 
is not warranted and the claim must be denied.  38 C.F.R. 
§ 4.84a, DC 6034.

In reaching this decision, the Board has considered the 
veteran's statements.  However, the preponderance of the 
evidence is against the claim.  The Board has also considered 
the benefit-of-the-doubt rule; however, as the preponderance 
of the evidence is against the appellant's claim, such rule 
is not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for pigmented spot, right conjunctiva, 
is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


